Citation Nr: 0803229	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
external hemorrhoids.

2.  Entitlement to an initial compensable evaluation for 
residuals of left ring finger dislocation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 through March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the VARO in November 2005; 
a transcript is of record.

The veteran testified at the hearing that he has filed a 
separate claim for service connection for ulcerative colitis.  
That issue is referred to the RO for additional development.

The issue of entitlement to an initial compensable evaluation 
for external hemorrhoids is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is necessary.


FINDINGS OF FACT

When the veteran's left ring finger is flexed to the extent 
possible there is a gap of less than one inch (2.5 cm) 
between the fingertip and the proximal transverse crease of 
the palm, and extension is limited by no more than 30 
degrees.



CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
residuals of a left ring finger dislocation are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5229, 5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claims; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In February 2007, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The April 2005 rating decision and 
December 2005 SOC explained the basis for the RO's action and 
provided him with additional 60-day periods to submit more 
evidence.  It appears that obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 

effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran was 
notified of the Dingess precedent by letter dated in February 
2007.

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law, Factual Background, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.




In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

As noted, the veteran's left ring finger is currently 
evaluated at a noncompensable level, pursuant to the 
provisions of 38 C.F.R. § 4.71a, DC 5229.  That rating was 
assigned effective from April 1, 2005.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed and therefore the minor, as 
opposed to major, hand disability ratings are applicable.  38 
C.F.R. § 4.69.

DC 5229 indicates that a noncompensable rating is warranted 
for limitation of motion of either index or long finger if 
there is a gap of less than one inch (2.5 cm) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees.  A 10 percent rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

At a December 2004 examination through QTC Medical Services, 
the examining physician found that the veteran had an 
extension deformity of the left ring finger that limited 
handling and lifting with the left hand.  Subjective factors 
included pain although the finger had a full range of motion.  
X-rays showed no significant or radiographic abnormality of 
the left hand.

At a March 2007 QTC examination, the physician noted that the 
veteran could tie shoelaces, fasten buttons, and pick up a 
piece of paper and tear it without difficulty.  The range of 
motion on the left ring finger was DIP - flexion 70 degrees, 
PIP - flexion 110 degrees, and MP - flexion 90 degrees.  The 
joint function was not additionally limited by pain, fatigue, 
weakness, or a lack of endurance or incoordination after 
repetitive use.  An X-ray of the left hand did not show any 
abnormality related to the ring finger.

The veteran testified that he had a throbbing, aching pain in 
his left ring finger and that it was difficult for him to 
open a jar or hold something in the hand for a period of 
time.  When he was not using his hand the veteran said that 
he did not have any pain.  He further testified that the 
finger would stiffen up after he experienced discomfort, and 
that he sometimes took over-the-counter muscle relaxants.  At 
a previous position with the post office the veteran said 
that the finger had caused difficulty because he had to use 
both hands to lift and carry.

In considering the evidence of record under the laws and 
regulations as set forth, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his left ring finger under DC 5229.  At both examinations 
discussed above, the veteran did not meet the criteria for a 
10 percent evaluation, the highest available under the DC 
5229.  There was not a gap of at least one inch (2.5 cm) 
between the fingertip and the proximal traverse crease of the 
palm, with the finger flexed to the extent possible, and 
extension was not limited by more then 30 degrees.  In 
addition, a noncompensable rating is the highest available 
under DC 5230, ring or little finger, limitation of motion.  
Therefore DC 5230 cannot help the veteran in obtaining a 
compensable evaluation for the left ring finger.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left ring finger is 
not warranted on the basis of functional loss due to pain or 
weakness in this case because the veteran's symptoms are 
supported by pathology consistent with the assigned 
noncompensable rating, and no higher.  Although the Board 
sympathizes with the veteran's complaints, they do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, for the entire 
rating period in issue, the veteran's residuals of a left 
ring finger dislocation more nearly approximate the rating 
criteria for a noncompensable evaluation than it does a 10 
percent evaluation, the next higher, under DC 5229.  The 
Board has duly considered staged ratings, pursuant to 
Fenderson, supra, but finds the noncompensable rating 
assigned appropriate for the entire rating period.


Accordingly, the preponderance of the evidence is against the 
claim for an initial compensable evaluation for the residuals 
of a left ring finger dislocation, and the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 


ORDER

Entitlement to a compensable evaluation for the residuals of 
a left ring finger dislocation, at any time since April 1, 
2005, is denied.



REMAND

The veteran contends that he is entitled to a higher initial 
evaluation for his hemorrhoids than the initial 
noncompensable rating assigned.  Under DC 7336, hemorrhoids 
that are mild or moderate warrant a noncompensable rating, 
whereas a 10 percent evaluation is warranted where the 
hemorrhoids are large or thrombotic, irreducible, and have 
excessive redundant tissue and frequent recurrences.  A 20 
percent evaluation requires hemorrhoids with persistent 
bleeding and with secondary anemia or fissures.  38 C.F.R. § 
4.114, DC 7336 (2007).

The veteran was diagnosed with proctitis in a February 2007 
pathology report in which it was noted that a fragment of 
rectal mucosa showed very intense acute and chronic 
inflammation.  A June 2007 colonoscopy showed ulcerative 
proctitis.  September 2007 VA gastroenterology treatment 
notes indicate that the veteran's ulcerative proctitis was 
only minimally improved with mesalamine suppositories.

The record does not contain a medical opinion as to whether 
the veteran's ulcerative proctitis is related to his 
hemorrhoids.  This is a question which must be addressed by a 
medical opinion before the claim on the merits can be 
properly adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgments in resolving medical 
questions).

In view of the foregoing, the current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and obtain the 
names and addresses of all medical 
care providers who have provided 
recent treatment of his ulcerative 
proctitis and hemorrhoids.  After the 
veteran has signed the appropriate 
releases, any such records that are 
not already in the claims folder 
should be obtained and associated 
with the claims folder.  All attempts 
to procure records should be 
documented in the file. If the 
records identified by the veteran 
cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, 
in order that the veteran be provided 
the opportunity to obtain and submit 
those records for VA review.

2.	Then, afford the veteran a 
gastroenterology examination.  In 
conjunction with the examination, the 
claims folder must be made available 
to the physician for review of the 
case.  A notation to the effect that 
this record review took place should 
be included in the report.  The 
physician should elicit from the 
veteran a detailed history regarding 
the onset and progression of relevant 
symptoms.  All indicated tests and 
studies should be performed, and the 
physician should review the results 
of any testing prior to completing 
the report. 

a.  In the examination report, the 
physician should discuss the 
relationship between the veteran's 
ulcerative proctitis and 
hemorrhoids.

b.  Specifically, the examiner 
should opine as to whether it at 
least as likely as not (i.e., to at 
least a 50/50 degree of 
probability) that the proctitis 
disorder is causally or 
etiologically related to the 
service-connected hemorrhoids, or 
whether such a causal or 
etiological relationship is 
unlikely (i.e., less than a 50/50 
probability)

3.	After completing the requested 
action, and any additional 
notification and/or development 
deemed warranted, readjudicate the 
claim by evaluating all evidence 
obtained after the last SOC or SSOC.

4.	If the benefits sought on appeal 
remain denied, furnish the veteran 
and his representative an appropriate 
SSOC containing notice of all 
relevant actions taken on the claims, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


